          Case 2:19-cv-00624-RJC Document 70 Filed 07/14/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BESSEMER SYSTEM FEDERAL CREDIT                     )
UNION, on behalf of itself and members,            )
                                                   )   2:19-cv-00624-RJC
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )
                                                   )
FISERV SOLUTIONS, LLC and FISERV,                  )
INC.,                                              )
                                                   )
                Defendants.                        )

                                      ORDER OF COURT

       AND NOW, this 14th day of July, 2020, upon consideration of the Motion to Strike

Plaintiff’s Jury Demand and Prayer for Punitive Damages (ECF No. 50) and the Motion to Dismiss

Second Amended Complaint (ECF No. 52) filed by Defendants Fiserv Solutions, LLC, f/k/a Fiserv

Solutions, Inc. (“Fiserv Solutions”) and Fiserv, Inc. (“Fiserv, Inc.”) (collectively, “Fiserv”), and

for the reasons discussed in this Court’s Opinion of the same date, it is hereby ORDERED that:

   1) Fiserv’s Motion to Dismiss is granted in part and denied in part with respect to Plaintiff’s

       claim for breach of contract (Count I). Fiserv’s Motion to Dismiss is granted as to

       Plaintiff’s claim for breach of the purported Replevin Action settlement agreement, and

       that claim is dismissed with prejudice. Fiserv’s Motion to Dismiss is denied as to

       Plaintiff’s claim for breach of the Master Agreement.

   2) Fiserv’s Motion to Dismiss is granted with respect to Plaintiff’s claim for negligence

       (Count II). Plaintiff’s negligence claim is dismissed with prejudice.
      Case 2:19-cv-00624-RJC Document 70 Filed 07/14/20 Page 2 of 3




3) Fiserv’s Motion to Dismiss is granted as to Plaintiff’s claims for unfair and deceptive trade

   acts and practices (Count III). Plaintiff’s unfair and deceptive trade acts and practices

   claims are dismissed with prejudice.

4) Fiserv’s Motion to Dismiss is granted in part and denied in part as to Plaintiff’s claim for

   fraud/fraudulent inducement (Count IV). Plaintiff’s claim for fraud is dismissed with

   prejudice in part as set forth in the Court’s Opinion of the same date.

5) Fiserv’s Motion to Dismiss is granted with respect to Plaintiff’s claim for constructive

   fraud (Count V). Plaintiff’s constructive fraud claim is dismissed with prejudice.

6) Fiserv’s Motion to Dismiss is granted with respect to Plaintiff’s claim for negligent

   misrepresentation (Count VI). Plaintiff’s negligent misrepresentation claim is dismissed

   with prejudice.

7) Fiserv’s Motion to Dismiss is granted as to Plaintiff’s claim for conversion (Count VII).

   Plaintiff’s conversion claim is dismissed with prejudice.

8) Fiserv’s Motion to Dismiss is denied as to Plaintiff’s claim for bailment (Count VIII).

9) Fiserv’s Motion to Dismiss is denied with respect to Plaintiff’s claim for misappropriation

   of trade secrets under the Pennsylvania Uniform Trade Secrets Act (Count IX).

10) Fiserv’s Motion to Dismiss is denied as to Plaintiff’s claim for violation of the federal

   Defend Trade Secrets Act (Count X).

11) Fiserv’s Motion to Dismiss is granted with respect to Plaintiff’s claim for unjust enrichment

   (Count XI). Plaintiff’s unjust enrichment claim is dismissed with prejudice.

12) Fiserv’s Motion to Dismiss is granted as to Plaintiff’s claim for promissory estoppel (Count

   XII). Plaintiff’s promissory estoppel claim is dismissed with prejudice.
         Case 2:19-cv-00624-RJC Document 70 Filed 07/14/20 Page 3 of 3




   13) Fiserv’s Motion to Dismiss is denied with respect to Plaintiff’s claim for declaratory relief

       (Count XIII).

   14) Fiserv’s Motion to Strike is denied.



   Defendants shall file an answer to the remaining claims set forth in Plaintiff’s Second

Amended Complaint within twenty-one (21) days of this Order.




                                                             BY THE COURT:

                                                             s/Robert J. Colville________
                                                             Robert J. Colville
                                                             United States District Judge



cc/ecf: All counsel of record
